 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    CHRISTIAN DAVID ENTO,                             Case No. 1:19-cv-01292-AWI-BAM
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
12           v.                                         DISMISSAL OF ACTION WITHOUT
                                                        PREJUDICE FOR FAILURE TO OBEY
13    SCHOOL DISTRICT OF IVER, et al.,                  COURT ORDER AND FAILURE TO
                                                        PROSECUTE
14                       Defendants.
                                                        (Doc. Nos. 3, 4)
15

16

17
            Plaintiff Christian David Ento (“Plaintiff”), a county jail inmate proceeding pro se in this
18
     civil matter, initiated this action on September 16, 2019. (Doc. 1).
19
            On December 3, 2019, the assigned magistrate judge issued findings and recommendations
20
     that this action be dismissed without prejudice based on Plaintiff’s failure to obey the Court’s
21
     October 4, 2019 order to submit a certified copy of his prison trust account statement and his failure
22
     to prosecute this action. (Doc. No. 4.) Those findings and recommendations were served on
23
     Plaintiff and contained notice that any objections thereto were to be filed within fourteen (14) days
24
     after service. The time to file objections has passed, and no objections have been filed.
25
            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a
26
     de novo review of this case. Having carefully reviewed the entire file, the court finds the findings
27
     and recommendations to be supported by the record and by proper analysis.
28
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The December 3, 2019 findings and recommendations (Doc. No. 4) are adopted in full;

 3         2. This action is dismissed, without prejudice, based on Plaintiff’s failure to comply with

 4            the Court’s order of October 4, 2019, and failure to prosecute this action; and

 5         3. The Clerk of the Court is directed to close this case.

 6
     IT IS SO ORDERED.
 7

 8   Dated: January 17, 2020
                                                SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
